The opinion of the court was delivered by
Rowell, J.
Plaintiff claimed, and gave evidence tending to show, that he was a bona jide purchaser of the demanded premises, without notice of the unrecorded deed thereof from Robert R. Drake, his father, to Henry Langdon, dated January 18,1869. Defendants claimed, and gave evidence tending to show, that *373plaintiff was not such purchaser, but had actual notice of said deed. Plaintiff also claimed, and gave evidence tending to show, that during the summer before his deed was executed, he had some talk with his father about purchasing the demanded premises; that he was constantly employed in a hotel in New York during the season, and was so employed at the time his deed was executed ; and that, in consequence thereof,.he was obliged to do the business of taking his deed in the way it was done.
The effect of this claim was, to make plaintiff’s father his agent in this behalf; and if his agent, then notice to his father would be notice to him, and any evidence tending to show notice to his father was admissible.
But the court submitted to the jury to find specially whether plaintiff was an innocent purchaser independently of the knowledge his father had in the exercise of his agency, and the jury found he was not; thus, in effect, finding that plaintiff had actual notice of said unrecorded deed. This finding is fatal to plaintiff’s right of recovery, and renders it unnecessary to consider the other questions raised in the case.
Judgment affirmed.